Citation Nr: 0624900	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-38 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to an effective date prior to May 20, 1998, 
for the grant of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney





ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active from December 1969 to December 
1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision in which the 
RO implemented a December 2002 Board decision that granted 
service connection PTSD, and assigned an initial 30 percent 
rating for the disability, effective May 20, 1998; as well as 
denied the claim for a TDIU.  The veteran filed a notice of 
disagreement (NOD) in June 2004, and the RO issued a 
statement of the case (SOC) in September 2004.  The appellant 
filed a substantive appeal (via VA Form 9, Appeal to Board of 
Veterans' Appeals) in August 2004.

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for PTSD, 
the Board has characterized that matter in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service- connected disability).

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when  
further action, on his part, is required.




REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that all notification action needed to render a fair decision 
on the claims on appeal has not been accomplished.  

As noted in the Introduction In a July 2003 rating decision, 
the RO assigned an initial 30 percent initial rating for PTSD 
effective May 20, 1998; and denied the claim for a TDIU.  In 
June 2004, the veteran filed a notice of disagreement to the 
initial 30 percent rating, the assignment of May 20, 1998, as 
the effective date for service connection, and the denial for 
TDIU.  

The RO did not issue a pertinent notice letter until June 
2005, after the rating action on appeal, and after issuance 
of the September 2004 SOC and the May 2005 supplemental SOC 
(SSOC).  The June 2005 letter is deficient because it did not 
include reference to the matter of  entitlement to an 
effective date prior to May 20, 1998, for the grant of 
service connection for PTSD.  Further, the Board is unable to 
conclude that the timing of the notice was not prejudicial to 
the veteran, inasmuch as his claims were not readjudicated 
after notice was provided.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005) (rev'd on other grounds, Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006)).
Hence, a remand of these matters for full compliance with the 
VCAA's notice requirements is warranted.  The RO's notice 
letter to the veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A. § 5103 (West 
2002); but see also 38 U.S.C.A. § 5103(b) (3)) (West Supp. 
2005) (amending the relevant statute to clarify that VA may 
make a decision on the claim before the expiration of the 
one-year VCAA notice period).  The RO's letter should also 
invite the veteran to submit all pertinent evidence in his 
possession, and ensure that its notice to him meets the 
requirements of the Court's recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
appropriate. 

After providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2005).

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

In this appeal, adjudication of all the claims must include 
consideration of additional evidence submitted by the 
veteran, through his attorney, after the appeal was certified 
to the Board.  This evidence includes records from the Social 
Security Administration (SSA) and statements submitted by the 
veteran's attorney.  [Parenthetically, the Board notes that 
the veteran is receiving SSA disability benefits and copies 
of the records of that SSA decision have been associated with 
the claims file.]  The RO has not considered this evidence.

This evidence must be considered by the agency of original 
jurisdiction for review and preparation of a SSOC unless this 
procedural right is waived.  Such waiver must be in writing 
or, if a hearing on appeal is conducted, formally entered on 
the record orally at the time of the hearing.  The veteran 
has not waived his right to preliminary review by the RO.  
See 38 C.F.R. § 20.1304(c) (2005).

Further, in adjudicating the claim for a higher initial 
rating for PTSD, the RO must document its consideration of 
whether "staged rating' (assignment of different ratings for 
distinct periods of time, based on the facts found), pursuant 
to Fenderson, is appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:   

1.  The RO should furnish the appellant 
and his attorney a letter providing 
notification of the duties to notify and 
assist imposed by the VCAA specifically 
as regards the claims on appeal.  The 
letter should include identification of 
the type of evidence necessary to 
substantiate each  claim.  To ensure that 
the duty to notify the appellant what 
evidence will be obtained by whom is met, 
the RO's letter should request the 
appellant to provide sufficient 
information and, if necessary, 
authorization, to enable VA to obtain any 
additional medical records pertaining to 
any matter on appeal that are not 
currently of record.

The RO should also invite the appellant 
to submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of the recent decision in 
Dingess/Hartman (cited to above), as 
appropriate.  

The RO's letter should clearly explain to 
the appellant that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
(to specifically include that submitted 
to the Board after the RO certified the 
appeal) and legal authority.  In 
adjudicating the claim for a higher 
initial rating for PTSD, the RO must 
document its consideration of whether 
"staged rating', pursuant to Fenderson, 
cited to above, is appropriate.

5.  If any  benefits sought on appeal are 
not granted, the RO must furnish to the 
appellant and his attorney an appropriate 
SSOC that includes clear reasons and 
bases for all determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These matters must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
or the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the  appeal.  
38 C.F.R. § 20.1100(b) (2005).


